Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 17 is objected to because: on line 8 “so as change” should be “so as to change.”
Claim 18 is objected to because: “linage” should be “linkage.”
Claim 19 is objected to because: “couple base” should be “coupling base.”
Claim 23 is objected to because: “thereby an connection” should be “thereby a connection.”
Claims 26-27 are objected to because: “at least guide groove” should be “at least one guide groove.”
Claim 34 is objected to because: “made an elastic material” should be “made of an elastic material.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27, 29, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 23-27, 29, and 31-35: in claims 23 and 24 on the last line “will be changed accordingly” renders the claim indefinite because its use of the future tense makes it unclear at what time the change occurs. The limitation should be, and has been read by Examiner, in the present tense.
Re 25: “said lamp cap” lacks antecedent basis and has been read as “said lamp head.”

Re 33: “has a magnetically attracting ability” is vague and renders the claim indefinite. Examiner understands this to mean the fixing member affixes to a part of the lighting lamp.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-25, 28, and 30-31, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spartano et al. US PGPub 2011/0149562 (“Spartano”).
Spartano teaches:
Re 16: A lighting lamp 10, comprising (Figs. 1-12B):
a lamp head 20 for providing an illumination (Figs. 1-12B);
a lamp body 12 (Figs. 1-12B); and
at least one connector 14,32 movably connecting said lamp head with said lamp body for adjusting an illumination direction of said lamp head (Figs. 7-12B; ¶46).

Re 17: 
wherein each of said at least one connector comprises: 
a coupling base 14 connected to said lamp body (Fig. 7: shown at top of 12 where 14 slots into; ¶79); and
a linkage protrusion 32 connected to said lamp head, wherein said linkage protrusion is movably connected with said coupling base, and when a relative movement be- tween said coupling base and said linkage protrusion takes place, said lamp head and said lamp body correspondingly move with respect to each other in response to said relative movement between said coupling base and said linkage protrusion, so as change said illumination direction of said lamp head by changing a connection angle between said lamp head and said lamp body (Figs. 1-7D; ¶45-46).

Re 18: wherein said linage protrusion is rotatably connected with said coupling base (Fig. 7; ¶46, 79).

Re 19: wherein said coupling base further comprises: 
a retaining stop 14A,14B fixedly mounted on said lamp body, wherein said retaining stop has a fixing hole and a communication hole formed at a bottom of said fixing hole (Fig. 7B: bottom is not defined and holes have top and bottom sections; ¶46, 67); and  App. Nr.:Preliminary Amendment (contd)3
a fixing member 34,36 movably disposed in said fixing hole, wherein said fixing member has a positioning through hole (Fig. 7B), wherein said positioning through hole is disposed in said fixing hole, wherein said linkage protrusion is placed in said 

Re 20: wherein said linkage protrusion is provided with at least one positioning protrusion, wherein said fixing member has at least one receiving hole which is in communication with said positioning through hole, wherein each of said at least one positioning protrusion is disposed in each of corresponding said at least one receiving hole (Fig. 7B, 10; ¶72).

Re 21: wherein said lamp head and said lamp body move with respect to each other by rotating said linkage protrusion with respect to said coupling base to shift between a first illumination state in which said illumination direction of said lamp head is aligned with an extending direction of said lamp body, and a second illumination state in which said illumination direction of said lamp head is perpendicular to said extending direction of said lamp body (Figs. 10-12B; ¶72).

Re 22: wherein said coupling base further comprises a stopping member, wherein said stopping comprises a fixing arm at one end thereof and has at least one stopping hole at the other end thereof, wherein said linkage protrusion has a fixing groove, said retaining stop is further provided with at least one stopping protrusion, wherein said fixing arm is placed at said fixing groove, said linkage protrusion is clamped to said fixing arm, said stopping protrusion is disposed at said stopping hole, so as to fix and retain said other end of said stopping member (Figs. 10-11C: see 152 and 154; ¶72).

Re 23: wherein said fixing hole is disposed with a plurality of adjacently arranged retaining grooves, wherein said fixing member is provided with a plurality of retaining protrusions, and a specification of each of said retaining grooves matches with a specification of each of said retaining see 152 and 154; ¶72).

Re 24: wherein said fixing hole is disposed with a plurality of adjacently arranged retaining grooves, wherein said fixing member is provided with a plurality of retaining protrusions, and a specification of each of said retaining grooves matches with a specification of each of said retaining protrusions and is slightly larger than each of said retaining protrusions, wherein each of said retaining protrusions is placed in one of said retaining grooves, wherein when said lamp head is driven to rotate, each of said retaining protrusions will be rotated in response to rotation of said lamp head and sequentially switched into different said retaining grooves, thereby an connection angle between said lamp head and said lamp body will be changed accordingly. (Figs. 10-11C: see 152 and 154; ¶72-73).

Re 25: wherein when each of said retaining protrusions is rotated in response to rotation of said lamp head and sequentially switched into different said retaining grooves, said lamp head and said lamp body move with respect to each other to shift between said first illumination state, said second illumination state, and a third illuminations state in which said illumination direction of said lamp cap and said extending direction of said lamp body define an obtuse angle. (Figs. 10-11C: see 152 and 154; ¶72-73).

Re 28: wherein said coupling base further has an inclined supporting surface between said lamp head and said lamp body.

Re 30: wherein said lamp head comprises a first circuit unit, wherein said first circuit unit is provided with at least one illumination element, wherein said lamp body comprises a second circuit unit, wherein said second circuit unit is provided with a switch member and a power supply member, wherein by movably connecting said lamp head with said lamp body through said connector, said first circuit unit and said second circuit unit form a complete circuit, wherein when said switch member is in a closed state, said power supply member functions to provide power to said at least one illumination element to provide illumination (Figs. 7C, 24).

Re 31: wherein said lamp head comprises a first circuit unit, wherein said first circuit unit is provided with at least one illumination element, wherein said lamp body comprises a second circuit unit, wherein said second circuit unit is provided with a switch member and a power supply member, wherein by movably connecting said lamp head with said lamp body through said connector, said first circuit unit and said second circuit unit form a complete circuit, wherein when said switch member is in a closed state, said power supply member functions to provide power to said at least one illumination element to provide illumination  (Figs. 7C, 24).

Re 33: wherein said lamp body further comprises a body protection cover, a body housing and an auxiliary fixing member, wherein said auxiliary fixing member and said body protection cover are pro- vided at one end of said body housing, wherein said second electrical circuit unit and said power supply member are both disposed in said body housing, wherein said auxiliary fixing member has a magnetically attracting ability (Figs. 7-7D).

Re 34: wherein said lamp head further comprises a head housing and a head protection element, wherein said head housing comprises a mounting housing, a lens and a light concentrating aperture, wherein said first electrical circuit unit, said lens and said light concentrating aperture are both disposed in said mounting housing, wherein said head protection element, which is made an elastic material, is disposed at one end of said mounting housing, wherein said illumination element is surrounded by said lighting protection aperture, wherein said lens is mounted to the other end of said mounting housing (Figs. 7-7D).

Re 35: wherein said lighting lamp comprises two said connectors connecting two opposite sides of said lamp head and said lamp body (Figs. 7-7D).

Allowable Subject Matter
Claims 26-27, 29, and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter: 
in claims 26 and 27 (and dependent 29) nothing in the best prior art of record teaches, discloses, or suggests “said at least one guiding member slides along corresponding said at least guide groove.”
	Whereas in claim 32: nothing in the best prior art of record teaches, discloses, or suggests: “wherein said retaining stop comprises at least two second electrical conductive members, said fixing member comprises at least two first electrical conductive members, and said linkage protrusion comprises at least two third electrical conductive members.”

Conclusion
Please see attached PTO-892 form for all relevant references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/               Primary Examiner, Art Unit 2875